Citation Nr: 1828586	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.   Whether new and material evidence has been received to reopen a claim for entitlement to service connection for damage to the liver. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals, removal of the spleen. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals, removal of appendix.
 
4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for damage to kidneys.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

7.  Entitlement to service connection for residuals, resection of bladder.

8.  Entitlement to service connection for residuals, removal of the pancreas.

9.  Entitlement to service connection for poor eyesight.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

12.  Entitlement to service connection for congestive heart failure, to include as secondary to diabetes mellitus.

13.  Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus.

14.  Entitlement to service connection for neuropathy, bilateral lower extremities, as secondary to diabetes mellitus.

15.  Entitlement to service connection for neuropathy, bilateral upper extremities, as secondary to diabetes mellitus.

16.  Entitlement to a compensable disability rating for removal of gallbladder with resection of ascending colon and small bowel.

17.  Entitlement to a disability rating in excess of 10 percent for abdominal scars.

18.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Veteran asserts his service-connected gallbladder with resection of ascending colon and small bowel and abdominal scars warrant increased disability ratings.  The Board notes the Veteran last underwent VA examination in 2013.  During the November 2017 Board remand, the Veteran asserted his service connected disabilities have worsened.  As such, a remand is necessary in order to provide the Veteran with additional VA gallbladder and scar examinations. 

The Veteran asserts service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, is warranted as secondary to the shotgun injury in service.  A July 2011 VA examination report showed no current diagnosis as the examiner found the Veteran was malingering and there were many contradictions in the Veteran's interview.  VA treatment records show diagnoses of noncombat PTSD from a gunshot wound, motor vehicle accident, and childhood abuse.  The Board finds a VA examination is necessary to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  

The Veteran has also asserted service connection for poor eyesight.  The Board notes that in a January 2014 VA progress note, the Veteran reported an eye injury to the right eye from a training stick during boot camp.  In a January 2014 addendum, the examiner reported a right central corneal scar secondary to trauma.  Although there are no treatment records of an eye injury in service, the Veteran is competent to describe such an injury.  As such, the Board finds a remand is necessary for a VA eye examination. 

The Veteran asserts service connection is warranted for GERD, damage to the liver, removal of spleen, removal of appendix, damage to kidneys, resection of bladder, removal of pancreas as secondary to a shotgun wound in service.  Although the service treatment records do show the Veteran sustained a shot gun injury to the abdomen, subsequent VA and private treatment records in the file do not show diagnoses of GERD, a liver disorder, residuals of removal of spleen, residuals of removal of appendix, a kidney disorder, a bladder disorder, or residuals of removal of pancreas.  During the November 2017 Board hearing, the Veteran testified that he has had VA treatment since 1983, and the claims file only includes VA treatment records from March to June 1991 and August 2002 to April 2017.  Therefore, the Board finds a remand is necessary to obtain any outstanding VA treatment records.  

The Veteran asserts service connection for diabetes mellitus is warranted as secondary to removal of the pancreas, and that service connection for hypertension, congestive heart failure, erectile dysfunction, and neuropathies of the upper and lower extremities are secondary to diabetes.  As the claim for service connection for removal of the pancreas is being remanded, the secondary claims are likewise remanded.  The Veteran's claim for TDIU is likewise intertwined with remanded claims. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records not already associated with the claims file dated prior to April 2002 and from April 2017 to the present.

2.  After completing directive #1, the AOJ should arrange for VA gallbladder and scar examinations by qualified medical professionals to ascertain the current nature and severity of his service-connected gallbladder and scar disabilities.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  

The examiner should identify all symptoms and impairment associated with the gallbladder with resection of ascending colon and small bowel.  

Examination results should be clearly reported.	

3.  After completion of directive #1, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders, to include PTSD.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder occurred in or is otherwise etiologically related to the Veteran's military service.

If PTSD is diagnosed, the examiner should detail the stressor(s) upon which this diagnosis is based.

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

4.  After completion of directive #1, schedule the Veteran for a VA eye examination to determine the nature and etiology of any diagnosed eye disorders.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any eye disorder occurred in or is otherwise etiologically related to the Veteran's military service.

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

